Fourth Court of Appeals
                                       San Antonio, Texas
                                             September 8, 2022

                                           No. 04-22-00575-CV

                             IN RE Donald LEMPAR and Dennis Lempar

                     From the 166th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2022CI05174
                           Honorable Angelica Jimenez, Judge Presiding


                                     Original Mandamus Proceeding1

                                                  ORDER

Sitting:         Rebeca C. Martinez, Chief Justice
                 Patricia O. Alvarez, Justice
                 Lori I. Valenzuela, Justice

        On September 7, 2022, relators filed a petition for writ of mandamus. Relators’
mandamus petition violates Texas Rule of Appellate Procedure 9.5 in that relators failed to
certify they have properly provided service to all parties to this proceeding. See TEX. R. APP. P.
9.5. We ORDER relators to file a document evidencing proper service of relators’ petition in
compliance with Texas Rule of Appellate Procedure 9.5 on or before September 15, 2022.

        If relators fail to comply with this order, this proceeding will be dismissed. See TEX. R.
APP. P. 42.3(c).

           It is so ORDERED on September 8, 2022.

                                                                    PER CURIAM

           ATTESTED TO: ________________________
                        MICHAEL A. CRUZ,
                        CLERK OF COURT




1
 This proceeding arises out of Cause No. 2022CI05174, styled Donald Lempar, et al, v. Patrick Ballantyne, et al,
pending in the 166th Judicial District Court, Bexar County, Texas, the Honorable Angelica Jimenez presiding.